Beck, J.
1. It does not appear that there was any abuse of discretion in overruling a motion for a continuance in the present case, there being no showing on the part of the movant that the absent witness resided in the county in which the case was pending, or even in this State. Motions for continuances' are peculiarly within the discretion of the trial court, and that discretion will not be controlled by . this court unless it has been manifestly abused. Hardy v. State, 117 Ga. 40 (43 S. E. 434).
2. The court did not err in charging the jury that “in prosecutions for rape the fact that the woman made complaint soon after the assault took place is evidence, but the particulars of the complaint can not be gone into.” This was a statement of a general legal principle, and did not amount to an expression of an opinion on the facts of the instant case. Nor was it unauthorized by the evidence in the ease.
3. There was sufficient evidence to authorize the verdict of the jury; and that verdict, having received the sanction of the trial judge, will not be disturbed here.

Judgment affirmed.


All the Justices concur.